DETAILED ACTION

The following NON-FINAL Office action is in response to Application filed on August 28, 2020 for application 17006205.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .








Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-18 are directed to a method, claim 19 is directed to a system and claim 20 is directed to a non-transitory computer readable storage media. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to validating identity of an accountholder which is an abstract idea. Specifically, the claims recite “receiving an identity validation transmission… validating an identity of an account holder of the second deposit account based at least in part on the identity-validation transmission” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test, classified under “Fundamental of Economic Practice”, specifically “mitigating risk” as part of a transaction (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for sending identity validation transmission in association with a that is held at a financial institution and validating an identity of an account holder of the second deposit account based at least in part on the identity-validation transmission which is a process that deals with identity validation before performing transactions and making payments. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a financial-institution system comprising at least one hardware processor and a real-time-payment platform, merely use a computer as a tool to perform an abstract idea. Specifically, the financial-institution system comprising at least one hardware processor and a real-time-payment platform perform the steps “receiving an identity validation transmission… validating an identity of an account holder of the second deposit account based at least in part on the identity-validation transmission”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a financial-institution system comprising at least one hardware processor and a real-time-payment platform to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of validating identity of an accountholder. As discussed above, taking the claim elements separately, the computing system, digital asset and blockchain of a distributed ledger perform the steps of “receiving an identity validation transmission… validating an identity of an account holder of the second deposit account based at least in part on the identity-validation transmission”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of validating identity of an accountholder. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of validating identity of an accountholder. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102


-The following is a quotation of the appropriate paragraphs of 35  
U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Murphy et al. (US 2020/0273043 A1).
Regarding Claims 1, 19 and 20, Murphy discloses a method comprising:               -   receiving, by a financial-institution system comprising at least one hardware     processor, an identity-validation transmission via a real-time-payment platform, the identity-validation transmission being received in association with a first deposit account that is held at a financial institution that is associated with the financial- institution system, the identity-validation transmission having been sent via the real- time-payment platform in association with a second deposit account; and (Fig. 1A; ¶0035, ¶0036, ¶0037, ¶0044, ¶0081-¶0083)
- validating an identity of an account holder of the second deposit account based at least in part on the identity-validation transmission (¶0044, ¶0037, ¶0085).
Regarding Claim 2, Murphy discloses wherein the identity-validation transmission comprises a real-time-platform payment (¶0029, ¶0031).
Regarding Claim 3, Murphy discloses sending a second real-time- platform payment from the first deposit account to the second deposit account via the real-time-payment platform, the second real-time-platform payment being a same monetary amount as the real-time-platform payment (¶0034).
Regarding Claim 4, Murphy discloses wherein the identity-validation transmission comprises a real-time-platform message (¶0029, ¶0031).
Regarding Claim 5, Murphy discloses wherein the second deposit account is held at a second financial institution (¶0034).
Regarding Claim 6, Murphy discloses wherein the second deposit account is also held at the financial institution (¶0034).
Regarding Claim 7, Murphy discloses wherein: the identity-validation transmission comprises an identity-validation code; and validating the identity of the account holder of the second deposit account based at least in part on the identity-validation transmission comprises validating the identity-validation code (¶0036).
Regarding Claim 8, Murphy discloses sending an identity-validation-request transmission from the first deposit account to the second deposit account via the real-time-payment platform, wherein the identity-validation transmission is responsive to the identity- validation-request transmission (Fig. 1A; ¶0035, ¶0036, ¶0037, ¶0044, ¶0081-¶0083)
Regarding Claim 9, Murphy discloses wherein the identity-validation-request transmission comprises a real-time-platform payment (¶0029, ¶0031).
Regarding Claim 10, Murphy discloses wherein the identity-validation-request transmission comprises a real-time-platform message (¶0029, ¶0031).
Regarding Claim 11, Murphy discloses receiving, prior to receiving the identity-validation transmission, an earlier real-time-payment-platform transmission in association with the first deposit account via the real-time-payment platform, the earlier real-time-payment-platform transmission having been sent in association with the second deposit account, wherein validating the identity of the account holder of the second deposit account based at least in part on the identity-validation transmission comprises validating that both the earlier real-time-payment-platform transmission and the identity-validation transmission were sent in association with the same deposit account (¶0028, ¶0043).
Regarding Claim 12, Murphy discloses granting access to a controlled resource responsive to validating the identity of the account holder of the second deposit account (¶0027).
Regarding Claim 13, Murphy discloses wherein granting access to the controlled resource comprises providing access-granting information to one or both of the account holder of the second deposit account and a device that is associated with the account holder of the second deposit account (¶0027, ¶0036).
Regarding Claim 15, Murphy discloses generating a response message that is responsive to the identity-validation transmission, the response message comprising identity-validation information for validating an identity of the account holder of the first deposit account; and sending the response message from the first deposit account to the second deposit account via the real-time-payment platform (¶0099).
Regarding Claim 16, Murphy discloses generating a response message that is responsive to the identity-validation transmission, the response message comprising identity-validation information for validating an identity of the account holder of the first deposit account; and sending the response message from the first deposit account to the second deposit account via the real-time-payment platform (¶0099).
Regarding Claim 17, Murphy discloses retrieving at least some of the ownership-validation information from a third-party server system (¶0028, ¶0029).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.

Claim 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2020/0273043 A1) in further view of ORTIZ. et al (US 2016/0019536 A1).
Regarding Claim 14, Murphy does not disclose wherein granting access to the controlled resource comprises unlocking a locking mechanism that was preventing access to the controlled resource.
ORTIZ however discloses wherein granting access to the controlled resource comprises unlocking a locking mechanism that was preventing access to the controlled resource (¶0343).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murphy to include wherein granting access to the controlled resource comprises unlocking a locking mechanism that was preventing access to the controlled resource, as disclosed in ORTIZ, in order to provide a system for secure creation, administration, manipulation, processing, and storage of electronic data useful in processing of payment transactions (see ORTIZ ¶0014).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2020/0273043 A1) in further view of Ledford et al. (US 2017/0221066 A1)
Regarding Claim 18, Murphy does not disclose wherein the ownership-validation information comprises a confidence score.
Ledford however discloses wherein the ownership-validation information comprises a confidence score (¶0205).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murphy to include wherein the ownership-validation information comprises a confidence score, as disclosed in Ledford, in order to provide a system for conducting a real-time payment settlement transaction (see Ledford abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685